DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 12/01/2020. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 6, 12, and 18. 
(a) The Applicant, via the claim amendments filed 12/01/2020 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
detecting a fault associated with the first sensor; establishing, via a switched fabric, in response to detecting the fault, a communications path between the processing unit and a second sensor of the plurality of sensors
The Examiner finds Levinson (U.S. P.G. Publication 2017/0123428) teaches detecting a fault associated with the first sensor (e.g., sensor malfunction) (Levinson, Paragraph 0146 and Fig. 36B). Levinson also teaches once determining a sensor is malfunction, the ability to switch to using a second sensor enable to provide data to the autonomous vehicle controller (Levinson, Paragraphs 0067 and 0146-0147 and Figure 3D).
However, Levinson does not specifically teach “a switched fabric, in response to detecting the fault, a communications path between the processing unit and a second sensor of the plurality of sensors,” for an autonomous vehicle as recited in claim 1.
Zhu (U.S. Patent 9,868,446) is provided to teach comparing a first sensor data with that of a second sensor data to determine sensor failure or anomalies (Zhu, Col. 5 Lines 10-41). However, Zhu also fails to teach “a switched fabric, in response to detecting the fault, a communications path between the processing unit and a second sensor of the plurality of sensors,” for an autonomous vehicle.
As a result, Levinson and Zhu both separately and combined do not teach “a switched fabric, in response to detecting the fault, a communications path between the processing unit and a second sensor of the plurality of sensors,” for an autonomous vehicle as recited in claim 1.
Independent claims 7, 13, and 19 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-6, 8-12, 14-18, and 20 are allowable for depending upon allowable claims 1, 7, 13, and 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667